Exhibit THIS AMENDED AND RESTATED AGREEMENT, made and entered into initially as of the 31st day of December, 2003 (the “2003 Agreement”),and amended and restated this 29th day of December 2008, but effective as of January 1, 2007, by and between GUARANTY BANK & TRUST COMPANY, a West Virginia state-chartered banking institution (hereinafter the “Employer”), and LARRY E. PLANTZ (hereinafter the “Employee”). W I T N E S S E T H A.Employer is engaged in the banking business in Huntington, West Virginia; B.Employer and Employee entered into the 2003 Agreement to evidence the terms and conditions upon which Employee would be employed by Employer; and C.Both parties desire to amend and restate the terms and conditions of the employment of Employee by Employer; and D.The 2003 Agreement has been amended and restated as of January 1, 2007 to include requirements under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). NOW, THEREFORE, WITNESSETH, that for and in consideration of the premises, and the mutual covenants and promises contained herein, the parties agree as follows: Page 1 of 12 1.Employment. Employer hereby employs Employee and Employee accepts such employment upon the terms and conditions hereinafter set forth. 2.Term. Subject to the provisions of termination as hereinafter provided, the term of this Agreement shall begin on January 1, 2004 and terminate on December 31, 2008, provided, however, that this Agreement shall automatically be renewed for successive one (1) year terms thereafter and the termination date shall automatically extend for one additional year unless either party gives the other written notice of his or its intention not to renew this Agreement at least sixty (60) days prior to the expiration of then current term. 3.Duties. Employee is being employed by Employer in the capacity of Senior Vice President and shall perform all duties incident to that office. In addition, Employee shall perform such other duties as may, from time to time, be assigned to Employee by the Board of Directors of Employer. Employee agrees that he will at all times faithfully, industriously and, to the best of his ability, experience and talents, perform all duties that may be required of and from him pursuant to the terms hereof to the reasonable satisfaction of Employer. Page 2 of 12 4.Employee Compensation. Employer shall pay Employee the following compensation: A.Salary. Employer shall pay to Employee compensation during the first year of the term of this Agreement at an annual rate of Seventy Six Thousand Dollars ($76,000.00). For each additional successive one (1) year term, the compensation to be paid by Employer to Employee shall be renegotiated for such term, but in no event shall such compensation be less than compensation paid to Employee during the prior year unless agreed to by the Employee. B.Performance Bonus.
